      Case 5:17-cv-02514-JGB-SHK Document 158 Filed 06/06/19 Page 1 of 6 Page ID #:1590
 Name and address:
                         J. Matthew Donohue
                        Holland & Knight LLP
                       2300 U.S. Bancorp Tower
                            111 S.W. 5th Ave.
                        Portland, Oregon 97204

                                                UNITED STATES DISTRICT COURT
                                               CENTRAL DISTRICT OF CALIFORNIA
 Raul Novoa, individually and on behalf of all others similarly
                                                                            CASE NUMBER
 situated,
                                                        Plaintiff(s),                              5: l 7-cv-02514-JGB-SHK

                  v.
                                                                              APPLICATION OF NON-RESIDENT ATTORNEY
 The GEO Group, Inc.                                                                TO APPEAR IN A SPECIFIC CASE
                                                        Defendant(s),                      PROHACVICE
INSTRUCTIONS FOR APPLICANTS
( 1) The attorney seeking to appear pro hac vice must complete Section I of this Application, personally sign, in ink, the certification in
     Section II, and have the designated Local Counsel sign in Section Ill. ELECTRONIC SIGNATURES ARE NOT ACCEPTED. Space to
     supplement responses is provided in Section IV. The applicant must also attach a Certificate of Good Standing (issued within the last 30
     days) from every state bar to which he or she is admitted; failure to do so will be grounds for denying the Application. Scan the
     completed Application with its original ink signature, together with any attachment(s), to a single Portable Document Format (PDF) file.
(2) Have the designated Local Counsel file the Application electronically using the Court's CM/ECF System ("Motions and Related Filings
     =>Applications/Ex Parte Applications/Motions/Petitions/Requests=> Appear Pro Hae Vice (G-64)''), attach a Proposed Order (using
     Form G-64 ORDER, available from the Court's website), and pay the required $400 fee online at the time offiling (using a credit card).
     The fee is required for each case in which the applicant files an Application. Failure to pay the fee at the time offiling will be grounds for
     denying the Application. Out-of-state federal government attorneys are not required to pay the $400 fee. (Certain attorneys for the
     United States are also exempt from the requirement of applyingfor pro hac vice status. See L.R. 83-2.1.4.) A copy of the G-64 ORDER in
     Word or WordPerfect format must be emailed to the generic chambers email address. L.R. 5-4.4.2.
SECTION I - INFORMATION
 Donohue, John M.
 Applicant's Name (Last Name, First Name & Middle Initial)                                           check here iffederal government attorney D
 Holland & Knight LLP
 Firm/Agency Name
 2300 U.S. Bancorp Tower                                                (503) 517-2913                             (503) 241-8014
 111 S.W. 5th Ave.                                                      Telephone Number                           Fax Number
 Street Address
 Portland, OR 97204                                                                            Matt.Donohue@hklaw.com
 City, State, Zip Code                                                                               E-mail Address

I have been retained to represent the following parties:
 The GEO Group, Inc.                                                    D Plaintiff(s) IRJ Defendant(s) D Other:           ~~~~~~~~-




                                                                        D   Plaintiff(s)   D   Defendant(s)   D   Other:
                                                                                                                           ~~~~~~~~-




Name(s) of Party(ies) Represented

List all state and federal courts (including appellate courts) to which the applicant has been admitted, and provide the current status of his or
her membership. Use Section IV if more room is needed, or to provide additional information.

              Nqme of Court                               Date o[Admission           Active Member in Good Standing? (if not, please explain)
Oregon State Bar                                             9/28/2006              Yes
U.S. District Court Oregon                                   11/20/2006             Yes
See Section IV

G-64 (11/18)               APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAG VICE                                Page 1 of3
      Case 5:17-cv-02514-JGB-SHK Document 158 Filed 06/06/19 Page 2 of 6 Page ID #:1591

 List all cases in which the applicant has applied to this Court for pro hac vice status in the previous three years (continue in Section IV if
 needed):
         Case Number                                     Title of Action                            Date o( Applicatio11      Gra nted I Denied?
 none




 If any pro hac vice applications submitted within the past three (3) years have been denied by the Court, please explain:
   n/a




 Has the applicant previously registered as a CM/ECF user in the Central District of California?            D    Yes      [RI No
If yes, was the applicant's CM/ECF User account associated with the e-mail address provided above?          D   Yes       D   No


                                                                                                Previous E-mail Used (if applicable)

 Attorneys must be registered for the Court's Case Management/Electronic Case Filing ("CM/ECF") System to be admitted to practice pro hac
 vice in this Court. Submission of this Application will constitute your registration (or re-registration) as a CM/ECF User. If the Court signs an
 Order granting your Application, you will either be issued a new CM/ECF login and password, or the existing account you identified above
 will be associated with your case.



           SECTION II - CERTIFICATION

           I declare under penalty of perjury that:

           (1) All of the above information is true and correct.
           (2) I am not a resident of the State of California. I am not regularly employed in, or engaged in substantial business,
                professional, or other activities in the State of California.
           (3) I am not currently suspended from and have never been disbarred from practice in any court.
           (4) I am familiar with the Court's Local Civil and Criminal Rules, the Federal Rules of Civil and Criminal Procedure,
                and the Federal Rules of Evidence.
           (5) I designate the attorney listed in Section III below, who is a member in good standing of the Bar of this Court and
               maintains an office in the Central District of California for the practice of law, as local counsel pursuant to Local
               Rule 83-2.1.3.4.


               Dated 5/29/2019




G-64 (11118)                                                                                                                            Page 2 of 3
Case 5:17-cv-02514-JGB-SHK Document 158 Filed 06/06/19 Page 3 of 6 Page ID #:1592
Case 5:17-cv-02514-JGB-SHK Document 158 Filed 06/06/19 Page 4 of 6 Page ID #:1593




                                          STATE OF OREGON


                                    SUPREME COURT
                                                SALEM

   In the Matter of the Admission of

                                       J. MATTHEW DONOHUE

   as an Attorney of this Court.




                        I, as State Court Administrator of the State of Oregon, certify that on the
   28th day of September, 2006,

                                       J. MATTHEW DONOHUE

   was admitted to the practice of law in the Supreme Court and all other courts in the State of

   Oregon, and is now an attorney in good standing.



                          May 13, 2019.



                                                      NANCY COZINE
                                                      State Court Administrator




                                                      CY~o.;a,t; /<.. ~
                                                      Authorized Representative
Case 5:17-cv-02514-JGB-SHK Document 158 Filed 06/06/19 Page 5 of 6 Page ID #:1594




                               d/a/e of XeaJ 'Yor.i'
                cSupreme Gourf, 7/ppellaie r:!Jivision
                    'J£irdf/udLcialr:!Jeparlmen/

        9,' !](ob'eri 'lJ. !lKa_yb'er_yer,   G/qrb of!he 7/ppeffale 7Jioision of!he
  dupreme Gour! of!.he diale of Xew Yor..k, <J.hird:lud/ciaf7Jeparlmenf, do
  hereby cerli/y Iha!




  having laben andsubscribedI.he ConslilulionalOal.h ofOffice as prescribedby
  law, was dufj ftcensedandadmilledlo pracl.rce by I.his Gour! as an :7/llorney
  and Counselor al f3aw in allcourls ofI.he dfale o/Xew Yorb on I.he 26fh <fay of
  ?anuary,   1999, is currenlfj in goods/anding andis regisleredwrl.h I.he
  :7/dminislralive Office ofI.he Courls as rerui.redby sec/ion four .hun<kedsrxly,..
  eig.hf.-a off.he Jluchciary f3aw.


                              ~ 7P.Jilness Whereof,     g haoe hereunlo sel my hand
                                  andaffixedlhe deafofsaid Gour!, al lhe
                                  Gi!y of7ffb'any, I.his 16fh rlayof!J/{ay, 2019.




                                                         Gler.k
Case 5:17-cv-02514-JGB-SHK Document 158 Filed 06/06/19 Page 6 of 6 Page ID #:1595




   IN THE SUPREME COURT OF THE STATE OF WASHINGTON

                                                              )
        IN THE MATTER OF THE ADMISSION                        )                   BAR NO. 52455
                                                              )
                             OF                               )                   CERTIFICATE
                                                              )
             JOHN MATTHEW DONOHUE                             )                            OF
                                                              )
  TO PRACTICE IN THE COURTS OF THIS STATE                     )                 GOOD STANDING
                                                              )




         I, Susan L. Carlson, Clerk of the Supreme Court of the State of Washington, hereby certify


                                   JOHN MATTHEW DONOHUE


  was regularly admitted to practice as an Attorney and Counselor at Law in the Supreme Court and

  all the Courts of the State of Washington on September 11, 2017, and is now and has continuously

  since that date been an attorney in good standing, and has a current status of active.



                                                   IN TESTIMONY WHEREOF, I have
                                                   hereunto set my hand and affixed
                                                   the seal of said Court this 20th day of
                                                   May, 2019.




                                                  o(M~w__                                         ;


                                                   Susan L. Carlson
                                                   Supreme Court Clerk
                                                   Washington State Supreme Court
